Case 8:21-cv-00041-DNH-DJS Document 11 Filed 04/06/21 Page 1of1

PANORAMIC STOCK IMAGES, LTD.,
DBA PANORAMIC IMAGES,

Plaintiff,

Vv.

ADIRONDACK COUNTRY HOMES

REALTY INC.,

Defendant.

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
PLATTSBURGH DIVISION

CASE NO.: 8:21-cv-00041-DNH-DJS

 

NOTICE OF VOLUNTARY DISMISSAL

Plaintiff PANORAMIC STOCK IMAGES, LTD., DBA PANORAMIC IMAGES, by and

through its undersigned counsel, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)G@), hereby dismisses

the instant lawsuit, with prejudice, with each party to bear its own costs, attorneys’ fees and

expenses.

Dated: April 5, 2021

 

/s/ Joseph_A. Dunne
JOEL B. ROTHMAN (JR0352)

joel.rothman@sriplaw.com
JOSEPH A. DUNNE (JD0674)

joseph.dunne@sriplaw.com

SRIPLAW

125 Maiden Lane

Suite 5C

New York, NY 10038
929.200.2474 — Telephone
561.404.4353 — Facsimile

Counsel for Plaintiff Panoramic Stock Images, Ltd,
Dba Panoramic Images

SRIPLAW

CALIFORNIA ® GEORGIA @ FLORIDA # TENNESSEE ® NEW YORK
